Title: To James Madison from Israel Whelen, 26 February 1802 (Abstract)
From: Whelen, Israel
To: Madison, James


26 February 1802, Philadelphia. Since his letter of 22 Feb. regarding the balance due Stewart & Company for the freight of the Grand Turk, General Stevens’s draft for $7,350 has been presented. Encloses copies of the consul’s certificate of delivery, a statement of the account, and receipt for the draft, which he has received from Gordon, the general’s agent. If the $7,000 requested in his previous letter has been remitted, it will not be necessary to send the additional $350; if not, requests full amount.
 

   RC and enclosures (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p.; docketed by Wagner, with his notation: “Quer. whether the money was remitted.” Enclosures 2 pp.

